DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/9/21 have been fully considered but they are not persuasive.
Applicant’s affirmation that the claims are not employing language that invokes 112(f) is recognized.
As to the prior 112 rejections, applicant does not specify how each of the 112 rejections have been addressed. Instead, applicant asserts "claims 16-21 are believed to obviate any possible basis for the rejection.” The examiner disagrees. Applicant has not sufficiently addressed each of the prior 112 rejections and the amended claims now include further 112 issues. See rejections herein.  
It is noted that claims 16 and 18-21 are the remaining pending claims. Furthermore, applicant has amended the claims, but has not specified where each of the amendments are supported within the specification. It is hereby requested that applicant specify where each amendment is supported within the specification.
The 102(a)(2) rejection based upon Kato is maintained because the effective filing date 9/16/16 (371 national stage filing date) of the reference is before the effective filing date of the instant application.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “309”, “509”, “609”, “709”, “809”, “909” have been used to designate both a shipper tube and a three-way valve. See respective figures. Applicant should correct any other drawing and reference numerals in the specification that includes any errors.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line 
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
	It is noted that the claims mentions broad, unspecified samples, a sample, a regent, segmental air, and flow passage. However, none of the prior are positively claimed as elements of the apparatus. The prior listed are mentioned in terms of intended use of the apparatus or elements of the apparats. A claimed apparatus is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. Here, the entire prior mentioned are considered as materials intended to be worked upon. The claimed apparatus is not required to be used in any process at all, including in any process with any of the unclaimed materials as may be intended by applicant. The various “for” clauses are directed to intended/possible uses.   However, the intended/possible uses of the apparatus do not define nor provide for any structural elements of the claimed apparatus. 
	It is noted that the “flow cell” is not structurally defined within the claim. Any structure through with something can flow can be considered a flow cell.
	It is noted that claim 16 includes a number of “configured to…” clauses. It is noted that placing the phrase “configured to…” prior to further recitation of intend uses with unclaimed materials and structures does not provide for any a further structural element of the invention. For example, configured to analyze does not provide for any analysis, detection, sensing, etc. 
	Although no samples are positively claimed as elements of the invention it is noted that there is no nexus provided for between the “samples received” in line 2 and “a sample” in line 4 of claim 16.  The "a sample" is not required to be one of "the samples". 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16, it is unclear what is the structural nexus/connectivity between each of the positively claimed elements because the claim does not require that any of the elements be structurally connected each other. A plurality of unconnected structures do not form or define a single apparatus. Therefore, it is unclear how an apparatus is define by the structurally unconnected elements recited in the claim. It the elements are not structurally connected to each other, they are just a group of unconnected structures. The sample container, plurality of reagent containers, first and second syringe or pumps, and atmospheric opening tube are not claimed as being connected to the flow cell nor each other. The structures recited in claim 16 are not required to be structurally connected as evidenced by claim 20. If applicant intends for the respective syringes or pumps (and or other structures) of claim 16 to be structurally connected to the flow cell, sample container, plurality of reagent containers, flow passage, atmospheric opening tube…etc. (each other), then claims should clearly provide for such. 
It is unclear if applicant intends for the instant apparatus to comprise a flow passage. As presently drafted, no flow passage is listed as an element of the apparatus. The claims are directed to an apparatus not a process of use with any unclaimed materials nor structures. The recitation of “…samples received via a flow passage at a first side of the flow cell” does not require the flow passage to be an element of the claimed apparatus. Furthermore, no broad, unspecified samples have been positively claimed as elements of the invention. No samples have been “received” in the flow cell. One can choose to use whatever suitable means one desires to insert whatever one desires into the flow cell. If applicant intends for the flow cell to include samples, then the claim should clearly provide for such. If applicant intends for the 
Claim 16 recites the limitation "the reagent from the reagent container" in line 8.  It is unclear which/what reagent container and reagent is being referenced because the claim previously recites “a plurality of reagent containers” and “a plurality of reagents”. However, as noted above the plurality of reagents are not positively claimed as structurally elements of the invention. If applicant intends for each of the plurality of reagent containers to comprise a single or plurality of substances (that applicant desires to refer to as reagents) or some specific chemical, then the claim should clearly provide for such. 
It is unclear what/which structure(s) disclosed in the specification and drawings are intended to correspond to each of the claimed elements. For example, the examiner fails to locate a sample container. It is noted that no “branch portion” is found in the specification. The term “portion” is relatively broad and is not recited in the claim as being any specific structure. It is presumed that applicant is referring to one of the three-way valves. Such as those (1006, 1009) in paragraph 0057 of the publication (directed to Figure 9). However, such will not be read into the claims. It is noted that the phrase “disposed downstream of the flow cell…” does not provide for nor require any definitive structural connection between the broad branch portion and flow cell. If applicant intends for the apparatus to comprise a three-way valve that is connected to specific structures (such as the flow cell 1004, flow passages 10221, 1022, by-pass flow passages 1013, 1014) of the apparatus, then the claims should clearly provide for such. It is unclear which flow passage recited in the specification corresponds the unclaimed flow passage recited in claim 16. 
It is unclear what is structurally required of an opening for it to be considered an atmospheric opening tube because no atmosphere is a structural element of the apparatus. Whether or not the opening is open to the earth’s atmosphere or any other environment would depend upon the location of the apparatus and/or whether not one chooses to connect the opening to some other structure that could be closed off from an atmosphere. Where one chooses to locate that he apparatus, opening tube is matter of choice and does not structurally define the apparatus, opening tube. Furthermore, it is unclear how the opening tube is located in the flow passage. While specification describes various embodiments including respective atmospheric opening tubes (310, 521, 621, 721) not of such tubes are described as being located in any flow passage. If applicant intends for the device to comprise a tube connected to a specific flow passage and the tube comprises an open end, then the claim should clearly provide for such. 
It is unclear what is structurally meant by the clause “…disposed on the first side of the flow cell” and “…disposed on the second side of the flow cell”. It is unclear if applicant is attempting to claim that the first syringe or pump and second syringe or pump to literally be located on, supported on, in direct contact with the respective first and second sides of the flow cell or if applicant intends for the respective pumps to be fluidically connected to the flow cell with respective specific structures. For example, in Figure 6, it appears that vacuum pump 760 and is not “disposed on” any side of the flow cell,  but is fluidically connected to by-pass flow passage 714  that is fluidically connected to three-way valve 709 that is fluidically connected to a first side of flow cell 704. The syringe pump 705 is fluidically connected to flow passage 711 that is connected to or includes three-way valve 706 that is fluidically connected to a second 
It is unclear what is structurally required of the atmospheric opening tube for it to be configured to sandwich segmental air between the plurality of reagents because the atmospheric alone is not structurally capable of performing such an act relative to the unclaimed air and plurality of reagents. The recitation is not consistent with the specification because the specification does not describe the atmospheric opening tube as being structurally capable of creating and air segment between any plurality of reagents. Instead, it appears that a number of disclosed fluidically connected structures (pumps, valves, passages, etc.) can be used in a method to provide for a volume air (not claimed as an element of the invention) between volumes of reagents (not specified and not claimed as elements of the invention).
   As to claim 21, it is unclear what is structurally meant by the phrase “disposed adjacent to...” because the phrase does not require nor provide for any structural connection nor definitive distance between the “branch portion” and “flow cell”. The phrase is subjective. If applicant intends for the structures to be fluidically connected, then the claim should provide for such. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 18-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato et al, US 2017/008983.
Kato discloses the same or equivalent apparatus (Figure 9 of Kato is essentially the same as Figure 1 of the instant application) comprising:
a flow chip 100 (flow cell);
a  plurality of regent containers 901, 902;
sample container 941;  
a flow passage 908, 911 including and atmosphere opening (see end of channel above container 941, in Figure 9); 
branch portion 907, 911-913 (valves); 
at least one syringe 914 (first and second syringes); 
clamps 503, 504 provide/generate pressure, as well as the various channels of the apparatus also provide for pressure against fluid in the channels. (Figures 1 and 9, paragraphs 0046, 0081; Reference Signs List). 
Claim(s) 16 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Kato et al. WO 2015/151738 which is the national stage WIPO publication of US 2017/008983. The WIPO publication discloses the same as noted above in reference to US 2017/008983. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kirk; Brian L. et al.; Tisone, Thomas C. et al.; Moore, Mathew et al.; Churchill, Carl et al.; and Tisone; Thomas C. disclose devices including syringe pumps. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798